Douglas, J.,
dissenting. I respectfully dissent. In reading the majority opinion, and more specifically the last sentence thereof, it would seem that, in effect, this court is granting half a writ. To instruct relators to reevaluate their budget request and then to instruct respondents that they “* * * shall review it [amended budget] and immediately take all reasonable and necessary steps in order to provide the funds as requested by relators within the adjusted budget” (emphasis added) sounds like the respondents must approve whatever sum the relators subsequently request so long as the requested amount is something less than the $4,066,508 that relators have already determined is reasonable and necessary to carry out the mandated functions of the Court of Common Pleas of Franklin County. If I thought this approach would work and would terminate further litigation and controversy between the parties, then I would reluctantly concur with the majority opinion. My fear, based upon a number of other cases decided by this court and the politically sensitive relationships between some courts and some legislative authorities across this state, leads me to believe that as unpalatable as it might be, the better course of action for this court is to simply say “writ allowed,” thereby following substantial past precedent of this court, or to say “writ denied” and explain that this court has reversed direction for whatever reason it is so doing. To try to accomplish both goals by first explaining that the legislative authority must do certain things in accordance with the demands and the needs of the court, and then ultimately denying the writ, seems to be incongruous.
This court has, time and time again, espoused the principle that it is imperative that we have a judicial system and a judiciary that are independent of the other branches of government. The preservation of judicial autonomy is not fostered when the legislative authority is permitted the power to control what a court spends in carrying out its constitutional and statutory-mandated responsibilities. In the case before us, the relators have spelled out in precise terms what is needed for the operation of the court and its related functions. Further, relators have certified that the sums requested are both reasonable and necessary to the functioning of the court. In reply, the respondents and the majority of this court have decided that certain salary levels are excessive and thus should be reviewed with the end in mind that the classifications complained of should *7be adjusted to some other, unannounced, figures. Such decision places this court in the position of, in effect, setting salary levels for specific court officials. I do not view that to be our function nor within our authority.
As early as State, ex rel. Giuliani, v. Perk (1968), 14 Ohio St. 2d 235 [43 O.O.2d 366], and as late as State, ex rel. Arbaugh, v. Richland Cty. Bd. of Commrs. (1984), 14 Ohio St. 3d 5, this court has held in a long line of cases that it is incumbent upon the legislative authority to provide the funds which are reasonable and necessary to operate the requesting court. Here the respondents have said that the funds requested are excessive because certain salaries were increased by the relator judges by percentages that are unreasonable. This, of course, ignores the fact that a number of the complained of salaries have not been increased for a substantial period of time. In addition, the argument ignores the fact that the respondents appropriated less for the court operation in 1985 than was appropriated and expended for the operation of the court in 1984. This decrease amounts to four percent. This certainly raises the presumption that the contentions of respondents are not based just on the philosophical “reasonable and necessary” argument. It appears that the sole objection is one based upon the lack of funds and if this court begins to accept this argument as the basis of funding for the judiciary, the independence so necessary and prized will be forever lost.
Accordingly, based upon reason, logic, necessity, and past precedent, as well as political reality, I would allow the writ.